IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 46187

STATE OF IDAHO,                                )
                                               )   Filed: June 6, 2019
       Plaintiff-Respondent,                   )
                                               )   Karel A. Lehrman, Clerk
v.                                             )
                                               )   THIS IS AN UNPUBLISHED
ROY DEVALLE RICO, JR.,                         )   OPINION AND SHALL NOT
                                               )   BE CITED AS AUTHORITY
       Defendant-Appellant.                    )
                                               )

       Appeal from the District Court of the Third Judicial District, State of Idaho,
       Canyon County. Hon. Thomas W. Whitney, District Judge.

       Judgment of conviction and unified sentence of thirty years, with a minimum
       period of confinement of six years, for felony driving under the influence with a
       persistent violator enhancement, affirmed; order denying I.C.R. 35 motion for
       reduction of sentence, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Jenny C. Swinford,
       Deputy Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GRATTON, Chief Judge; HUSKEY, Judge;
                               and BRAILSFORD, Judge
                  ________________________________________________

PER CURIAM
       Roy Devalle Rico, Jr. was found guilty of felony driving under the influence with a
persistent violator enhancement. Idaho Code §§ 18-8004(1)(A), 18-8005(6), 19-2514. The district
court sentenced Rico to a unified term of thirty years with six years determinate. Rico filed an
Idaho Criminal Rule 35 motion for reduction of sentence, which the district court denied. Rico
appeals asserting that the district court abused its discretion by imposing an excessive sentence
and denying this Rule 35 motion.



                                               1
        Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established.
See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-15 (Ct. App. 1991); State
v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App. 1984); State v. Toohill, 103
Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing the length of a sentence,
we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho 722, 726, 170 P.3d 387,
391 (2007). Applying these standards, and having reviewed the record in this case, we cannot
say that the district court abused its discretion.
        Next, we review whether the district court erred in denying Rico’s Rule 35 motion. A
motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency, addressed to
the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d 23, 24 (2006);
State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In presenting a Rule 35
motion, the defendant must show that the sentence is excessive in light of new or additional
information subsequently provided to the district court in support of the motion.          State v.
Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). Upon review of the record, including
any new information submitted with Rico’s Rule 35 motion, we conclude no abuse of discretion
has been shown.
        Therefore, Rico’s judgment of conviction and sentence, and the district court’s order
denying Rico’s Rule 35 motion, are affirmed.




                                                     2